Citation Nr: 1741347	
Decision Date: 09/21/17    Archive Date: 10/02/17

DOCKET NO.  09-34 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a lung disability, to include chronic bronchitis.  

2.  Entitlement to service connection for a dental disability for the purposes of treatment only.  

3.  Entitlement to a compensable disability rating for residuals of an orchiectomy of the left testicle.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. T. Sprague, Counsel


INTRODUCTION

The Veteran had active service in the United States Army from February 1984 to October 1987, and from June 1990 to July 2007.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  The claims were remanded in February 2016, and with respect to the claims for dental treatment and for an increase in rating for a testicular disability, further development is required.  

The Veteran appeared at a Central Office hearing before the undersigned in September 2015.  A transcript is of record.  

The issues of entitlement to service connection for a dental disability for treatment purposes, and for an increase in rating for residuals of an orchiectomy, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In October 2016, the Veteran withdrew his claim for entitlement to service connection for a lung disability, to include bronchitis.  



CONCLUSION OF LAW

The issue of entitlement to service connection for a lung disability, to include bronchitis, has been withdrawn and no allegation of error of fact or law remains. 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. § 20.204 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

In an October 2016 email correspondence, reduced to writing and added to the claims file, the Veteran indicated his desire to withdraw his appeal for entitlement to service connection for a lung disability (to specifically include bronchitis).  

A Veteran or his accredited representative may withdraw the substantive appeal in writing at any time prior to the Board's promulgation of a decision.  38 C.F.R. § 20.204.  The Board finds that the Veteran effectively withdrew his substantive appeal for entitlement to service connection for a lung disability, to include bronchitis, in October 2016.  Therefore, the Board concludes that no allegation of fact or law remains.  In the absence of such assertions, that issue is to be dismissed.  38 U.S.C.A. § 7105.


ORDER

The claim for entitlement to service connection for a lung disability, to include bronchitis, is dismissed.


REMAND

In February 2016, the Board directed certain administrative actions by the Veterans Health Administration (VHA).  These actions have not occurred, and the claim must be remanded for remedial action.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

With respect to the residual disability associated with the removal of the Veteran's left testicle, further development is needed to test functionality of the remaining testicle (in light of the service-connected residual).  

Accordingly, the case is REMANDED for the following action:

1.  Dispatch the appeal to VHA to determine if the Veteran meets eligibility criteria for outpatient dental treatment under 38 C.F.R. § 17.161.  

All appropriate consultation with the RO regarding the appropriate factors (prisoner of war status, compensable or non-compensable disablement, the existence of total disability due to service-connected disability, and dental disability residual from trauma) should occur.  VHA should determine if, regardless of the RO's response, the Veteran nonetheless meets the requirements for outpatient treatment for treatable carious teeth, replaceable missing teeth, dental of alveolar abscesses, and periodontal disease.  

*The adjudicators are to note that the Veteran was afforded a dental examination in concert with the Board's previous remand, and while no "ratable" disabilities were noted as present, the Veteran did display conditions which, while not considered for compensation purposes, could nonetheless potentially entitle the Veteran to treatment.  Indeed, the VA dental examiner expressly noted that he had treated the Veteran on a previous occasion and had recommended him for Class II treatment under 38 C.F.R. § 17.161.  

*The VHA must expressly make an administrative determination in the first instance as to if dental treatment, regardless of compensation issued by the RO, is warranted in this case.  

2.  Schedule the Veteran for a comprehensive VA examination with an urologist (Doctor of Medicine/ Doctor of Osteopathic Medicine with appropriate qualification in urology) to determine the severity of service-connected orchiectomy residuals of the left testicle.  The following should be addressed:  

*The extent of orchio-epididymal atrophy in the remaining right testicle should be expressly noted if present.  

*An opinion as to remaining functionality of the right testicle, in light of removal of the left testicle, must be specifically described.  

*In addressing functionality, the urologist should order a semen analysis and any other appropriate testing which could serve to verify as to if the testicle is capable of producing viable sperm.  

*All medical conclusions should be supported by appropriate rationales.  

3.  Following the above-directed development, re-adjudicate the Veteran's claims.  Should the claims remain denied, issue an appropriate supplemental statement of the case (to include from VHA, if necessary, regarding their administrative determination as to eligibility for outpatient dental treatment), and return the claims to the Board for adjudication.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


